MANDATE

THE STATE OF TEXAS

TO THE 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 19, 2017, the cause upon appeal to revise
or reverse your judgment between

Service Life & Casualty Insurance Company, Appellant

V.

Trinity Mesa Real Estate Services, LLC, Appellee

No. 04-17-00295-CV and Tr. Ct. No. 2016-CI-05243

was determined, and therein our said Court of Appeals made its order in these words:


     Appellant’s petition for permissive appeal is DENIED. This appeal is
DISMISSED FOR WANT OF JURISDICTION. We order that appellees
recover their costs of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 27, 2017.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-17-00295-CV

                           Service Life & Casualty Insurance Company

                                                     v.

                             Trinity Mesa Real Estate Services, LLC

         (NO. 2016-CI-05243 IN 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          CHELSEA MACDIARMID
MOTION FEE                         $10.00   E-PAID          N/A
FILING                            $100.00   E-PAID          N/A
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          N/A
INDIGENT                           $25.00   E-PAID          N/A
STATEWIDE EFILING FEE              $30.00   E-PAID          N/A
MOTION FEE                         $10.00   E-PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 27, 2017.

                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853